UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2573



CHARLES L. FREEZE,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA, Substituted for
defendant, Dr. Donald Durham Volkmer; DONALD
DURHAM VOLKMER, DR.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-596-1)


Submitted:   May 19, 2005                     Decided:   May 24, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles L. Freeze, Appellant Pro Se. Lynne P. Klauer, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles L. Freeze appeals the district court’s orders

dismissing    his   civil   complaint    and   denying    his    motion      for

reconsideration.      We    have   reviewed    the   record     and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Freeze v. United States, No. CA-03-596-1

(M.D.N.C. Nov. 15, 2004; Dec. 15, 2004).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED




                                     2